Aron Stbuer, J.
Motion to set aside service of a summons on the ground that defendant was enticed into coming into the jurisdiction for the purpose of service. The defendant who lives in Detroit was in dispute, with plaintiff who lives in New York. Defendant saw what he thought was a way of resolving the suit and he suggested a conference in New York. Both parties had long since retained attorneys .and the attorneys had correspondence in relation to the conference. Plaintiff’s attorney wrote that he was agreeable to the conference but that if it did not result in a satisfactory settlement he would sue. *622He also stated that he had instructed local counsel in Detroit to delay institution of suit until after the conference. The conference was held, was unproductive of result and plaintiff thereupon served the defendant.
In no decided case has a defendant who suggested of his own volition that he come into the jurisdiction been successful on this type of motion. It is this defendant’s contention that the correspondence referred to lulled him into a sense of security. It is pure matter of definition that one is not enticed to do what one, himself, suggests. If defendant wishes to establish that without the so-called assurances given he would not have acted on his own suggestion, his proof falls short. He made no conditions. He merely asked in effect if the plaintiff would confer with him. When told he would, he came. This is not enticement and the motion must fail.
Motion denied.